Citation Nr: 1726629	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  13-34 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of service connection for a sinus condition, to include chronic sinusitis and allergic rhinitis.

2.  Whether new and material evidence has been submitted to reopen the claim of service connection for arthritis.

3.  Entitlement to service connection for arthritis.

4.  Entitlement to service connection for a skin condition, to include tinea unguium, xerosis, hand dermatitis, and paronychia.

5.  Entitlement to an increased rating in excess of 10 percent for a left calf scar.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Neal, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1953 to February 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and November 2013 rating decisions of the San Juan, Puerto Rico Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board has modified the Veteran's claims to encompass all disorders raised by the record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (stating that, when determining the scope of a claim, the Board must consider "the [Veteran's] description of the claim; the symptoms the [Veteran] describes; and the information the [Veteran] submits or that the Secretary obtains in support of that claim").

The Board notes that, within the VA benefits system, the Board is the final trier of fact and is not bound by prior RO factual determinations.  McBurney v. Shinseki, 23 Vet. App. 136, 139 (2009).  As such, the Board has recharacterized the claims of service connection for a sinus condition and arthritis as petitions to reopen said claims.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal, including the reopened claim for service connection for arthritis, is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1. In an April 1999 Board decision, service connection for arthritis was denied.

2. The evidence associated with the claims file subsequent to the April 1999 denial relates to an unestablished fact necessary to substantiate the claim, is not cumulative or redundant of the evidence previously of record, and is sufficient to raise a reasonable possibility of substantiating the Veteran's service connection claim for arthritis.


CONCLUSIONS OF LAW

1. The April 1999 Board decision denying the Veteran's claim of entitlement to service connection for arthritis is final.  38 U.S.C.A. §7105 (West 2014); 38 C.F.R. §§ 3.104, 3.310, 20.1100 (2016).

2. New and material evidence has been received to reopen the claim of entitlement to service connection for arthritis.  38 U.S.C.A. §5108 (West 2014); 38 C.F.R. §3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (a) (2016). However, in view of the Board's favorable decision herein, further assistance is unnecessary to aid the Veteran in substantiating his petition to reopen his claim of entitlement to service connection for arthritis.

With respect to the reopened claim, the Board has determined that further development of the record is warranted.  Accordingly, that matter is addressed in the remand that follows the order section of this decision.

 Legal Criteria & Analysis

As a general rule, a previously denied claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to that claim.  
38 U.S.C.A. § 5108; 38 C.F.R. §3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material." 

Under 38 C.F.R. §3.156 (a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. §3.156 (a).

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  
See Barnett v. Brown, 83 F.3d at 1384; Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The United States Court of Appeals for Veterans Claims has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. §3.156 (a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material.  See Shade v. Shinseki, 24 Vet. App.110, 117 (2010) (noting that 38 U.S.C.A. §5108 requires only new and material evidence to reopen).

Shade further holds that 38 C.F.R. §3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.

The Veteran contends that his claimed arthritis is caused by or related to his active service, including scarlet fever diagnosed in service.  See February 2010 Statement in Support of Claim; June 1954 narrative summary (STR).

In a February 1997 rating decision, the RO denied the Veteran's claim of service connection for arthritis.  Subsequently, the Veteran appealed the denial to the Board.  In an April 1999 decision, the Board denied the claim.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In a November 1999 order, the Court dismissed the Veteran's appeal, finding that the RO had mailed the Veteran the Board's April 1999 decision and that the Veteran failed to file a timely appeal.

The Veteran filed a petition to reopen his claim of service connection for arthritis in January 2010.  In April and August 2010 rating decisions, the RO denied the Veteran's petition.  Subsequently, the Veteran filed a notice of disagreement and submitted a private medical opinion.  See February 2011 evaluation report by Dr. M.F.  The private opinion found that the Veteran's arthritis is at least as likely as not secondary to scarlet fever diagnosed in service.  

In November 2013, the RO issued a Statement of the Case (SOC).  However, rather than determining whether new and material had been submitted, the RO adjudicated the claim on the merits and continued the denial of service connection.  

Upon review of the record, the Board, first, finds that the denial of the Veteran's claim of service connection for arthritis became final after the mailing of the Board's April 1999 decision.  38 C.F.R. § 20.1100.

Furthermore, the Board finds that the February 2011 private medical opinion constitutes new and material evidence.  The opinion was submitted after the Board's April 1999 decision and specifically found that the Veteran's claimed arthritis is secondary to his scarlet fever diagnosed in service.  As such, the opinion relates to an unestablished fact necessary to substantiate the Veteran's claim of service connection for arthritis.  Accordingly, new and material evidence has been received, and the claim of entitlement to service connection for arthritis is reopened.  38 C.F.R. §3.156.




ORDER

New and material evidence having been presented, the claim for service connection for arthritis is reopened; the appeal is granted to this extent only.


REMAND

Scar, Skin Condition, and Sinus Condition

Pursuant to 38 C.F.R. § 20.1304 (c) (2016), any pertinent evidence submitted to the Board after the certification of appeal must be referred to the AOJ for review, unless such procedural right is waived by the Veteran or his representative, or unless the Board determines that the benefits to which the evidence relates may be fully allowed on appeal without such referral.  See also 38 C.F.R. §§ 19.31, 19.37.

In January 2010, the Veteran filed a petition to reopen his claim of a sinus condition.  In addition, the Veteran filed a claim for an increased rating in excess of 10 percent for a left calf scar and a claim of service connection for a skin condition.

The RO denied the petition to reopen the claim of a sinus condition in an August 2010 rating decision.  However, rather than determining whether new and material had been submitted, the RO subsequently adjudicated the claim on the merits and continued the denial of service connection.  See November 2013 SOC.  The RO also denied the claim for an increased rating in excess of 10 percent for a left calf scar and service connection for a skin condition.

As stated above, additional treatment records have since been associated with the claims file since the SOC was issued in November 2013.  These records include, but are not limited to, a June 2014 VA skin disease examination; a June 2014 VA headaches exam, which also addressed presence of scars; and October 2011 to September 2013 progress notes from the San Juan VAMC, which reviewed the skin and nose and noted dermatophytosis of the feet.  Due to the fact that the additional treatment records associated after the issuance of the November 2013 SOC relate to the Veteran's left calf scar, claimed skin condition, and claimed sinus condition, the Board finds that they are pertinent to the issues on appeal.  According to the claims file, a waiver of AOJ consideration of the additional evidence has not been received.  Therefore, on remand the AOJ must readjudicate the claims with consideration of the pertinent evidence added since the issuance of the SOC.

Arthritis

As stated above, the February 2011 private medical opinion provided a positive nexus between the Veteran's arthritis and his active service - specifically, his diagnosed scarlet fever in service.  However, the private medical opinion did not provide a rationale for the findings rendered. 

In addition, the Veteran underwent a VA rheumatoid arthritis examination in October 2013.  See October 2013 Compensation and Pension Examination note (Virtual VA).  In his report, the examiner determined that the Veteran had back pain attributed to lumbar spondylosis and pain in his hands attributed to mild degenerative joint disease (DJD).  The examiner referred to 2001 x-rays that revealed minimal degenerative joint disease in the lumbar spine, shoulders, and hands.  The examiner concluded that the Veteran had arthralgia in service secondary to an infection (scarlet fever).  The examiner reasoned that the arthralgia was acute and did not cause any joints permanent derangement.

The Veteran filed a VA Form 9 in November 2013.  See November 2013 VA Form 9.  On the form, the Veteran contended that the VA examiner failed to consider active records which indicate complaints of frequent headaches and severe pain in all joints with a sharp, dull, stabbing, burning pain with a range in intensity from mild to severe.  Id.  

The Board's review of the claims file reveals that further AOJ action on the claim of entitlement to service connection for arthritis is warranted.  While the February 2011 private medical opinion did not provide a rationale, the October 2013 VA examination was performed without the benefit of the pertinent treatment records later associated to the claims file.  This includes, but is not limited to, treatment records from the San Juan VAMC from October 2011 to October 2013.  Therefore, the Board finds that a remand is necessary to obtain an addendum opinion or, if necessary, a new examination based on a full reading of the medical record and consideration of the Veteran's statements of record.

The Veteran is hereby notified that it is his responsibility to report for an examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2016).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. With any required assistance of the Veteran, obtain any outstanding VA and/or private medical records and associate them with the claims file.

2.  Following completion of the above, contact the examiner that performed the October 2013 VA examination if available, or another appropriate medical professional if necessary, and obtain an addendum opinion to determine the etiology of the Veteran's arthritis.  If an addendum would be insufficient to provide an adequate opinion, afford the Veteran a new VA examination.  The claims folder must be made available to the examiner for review in connection with the examination, and the examiner must acknowledge such review in the examination report.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's arthritis was caused or aggravated by his active service.

The examiner must specifically consider all the pertinent evidence of record, including the February 2011 private medical opinion and the newly-associated treatment records from the San Juan VAMC, as well as the Veteran's complaints of severe joint pain and headaches.

A complete rationale must be given for all opinions and conclusions expressed.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions.  If his reports are discounted, the examiner should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, he or she should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

3. Thereafter, readjudicate the Veteran's claims based on the new evidence of record.  If any benefit sought on appeal is not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




